                                         Case 3:19-cv-02427-MMC Document 51 Filed 07/18/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                             IN THE UNITED STATES DISTRICT COURT

                                  8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     JLT SPECIALTY INSURANCE                      Case No. 19-cv-02427-MMC
                                         SERVICES, INC.,
                                  11                                                  ORDER REFERRING TO
                                                        Plaintiff,                    MAGISTRATE JUDGE DEFENDANTS'
                                  12
Northern District of California




                                                                                      MOTION TO COMPEL
 United States District Court




                                                   v.
                                  13
                                         GARY PESTANA, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16         Pursuant to Civil Local Rule 72-1, defendants' "Motion to Compel," filed July 17,

                                  17   2019, as well as all further discovery matters, are hereby REFERRED to a Magistrate

                                  18   Judge to be heard and considered at the convenience of the assigned Magistrate Judge's

                                  19   calendar.

                                  20         After the parties have met and conferred, see Civil L.R. 37-1, the parties shall

                                  21   prepare a joint letter of not more than 5 pages explaining the dispute. Up to 12 pages of

                                  22   attachments may be added. The joint letter must be electronically filed under the Civil

                                  23   Events category of "Motions and Related Filings > Motions - General > Discovery Letter

                                  24   Brief." The Magistrate Judge to whom the matter is assigned will advise the parties as to

                                  25   the manner in which that Judge intends to proceed. The Magistrate Judge may issue a

                                  26   ruling, order more formal briefing, or set a telephone conference or a hearing. After a

                                  27   Magistrate Judge has been assigned, all further discovery matters shall be filed pursuant

                                  28   to that Judge's procedures.
                                         Case 3:19-cv-02427-MMC Document 51 Filed 07/18/19 Page 2 of 2




                                  1          The September 6, 2019, hearing before the undersigned is hereby VACATED.

                                  2          IT IS SO ORDERED.

                                  3    Dated: July 18, 2019
                                                                                        MAXINE M. CHESNEY
                                  4                                                     United States District Judge
                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               2
